Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claim 1. The most relevant reference is CN 101698298 A. CN 101698298 teaches many of the limitations of claim 1, including a carrier mechanism for waling on a line, comprising: a carrier platform (2, 3, 7), a walking apparatus (6), a clamping apparatus (15-19), and a driving apparatus (1, 4) (Fig. 1). However, CN 101698298 fails to teach many of the limitations of claim 1. Most notably, CN 101698298 fails to teach the carrier platform structure, wherein the carrier platform has a longitudinal movable plate with four guide grooves and arranged in parallel between first and second mounting plates. Rather, CN 101698298 teaches a carrier platform comprising a top plate 3, a side arm 2, and a front sliding plate 7 with two guide grooves 17 and 18. The Examiner notes that while CN 101698298 teaches a sliding plate with grooves, this plate is vertically oriented, not longitudinally movable in parallel with first and second mounting plates. The Examiner finds no obvious reason to modify CN 101698298 to meet the claimed limitations regarding the structure of the carrier mechanism. Further, CN 101698298 fails to teach the self-balance control apparatus as recited at the end of claim 1. 
Another reference, CN 106099744 A, teaches a clamping mechanism that moves horizontally via a slide block 13 and sliding rail 14 (Fig. 1). However, CN 106099744 fails to cure the deficiencies noted above. Thus, the claims are deemed non-obvious in view of CN 101698298 and CN 106099744.
Another additional reference, KR 10-2012-0013680, teaches a balance support and steering device for a cable inspection robot. However, KR 10-2012-0013680 fails to cure the deficiencies noted above, and it is unclear how the balancing mechanism of KR 10-2012-0013680 would be incorporated into the carrier platform of CN 101698298. Thus, the claims are deemed non-obvious in view of CN 106099744 and KR 10-2012-0013680.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to line inspection robots:
US-10714913-B2; US-7552684-B2; US-20110196536-A1; and US-20110196535-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617